department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil legend company country university program1 program2 foundation x dear this is in response to your letter in which you requested certain rulings with respect to sec_501 sec_170 and sec_511 background you are an organization described in sec_501 and classified as a public charity under sec_509 and sec_170 you were originally founded by company a for-profit company founded in country but company no longer maintains control_over you though its employees do constitute a minority of your board your mission is to contribute to human and economic development by educating and training individuals to be effective knowledge-based leaders in an increasingly interdependent global economy in addition to your programming in conjunction with university one of two primary programs you offer you also offer independent classes and seminars open to the general_public or to organizational clients seeking programs for its employees your other primary program is program1 a three month global business curriculum delivered at your facilities you are responsible for the admission policy candidate selection and tuition collection as well as choosing the instructors and curriculum for the program you are now hoping to alter the structure of program’ such that it will now be program2 program2 will be a three-plus month multi-network program that will be delivered twice a year on campuses in four countries program2 will be headquartered and managed by foundation a foreign non-profit organization that is controlled by company foundation’s employees will be mostly employees seconded from company students in program2 will spend six weeks of the program at your facilities where you will be responsible for the curriculum the professors the materials for each course and the grading of the students for the portion of the overall program that is conducted by you for these activities foundation will pay you dollar_figurex per student that is enrolled in the program the admission criteria student selection and tuition collection will all be handled by foundation rulings requested following the operational modifications outlined above you will continue to be exempt from taxation under sec_501 following the operational modifications outlined above you will continue to qualify as an educational_organization under sec_170 and therefore a public charity under sec_509 following the operational modifications outlined above amounts received by you from foundation in connection with program2 will not constitute unrelated_business_taxable_income under sec_511 law sec_170 describes an educational_organization that normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on ilr c sec_501 provides that organizations may be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 states that an organization described in c is a private_foundation unless it is described in sec_170 sec_511 imposes a tax on unrelated_business_taxable_income of every organization described in sec_501 sec_512 defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business that is regularly carried on by an organization sec_513 defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need for income or funds or the use made of the profits derived to the exercise or performance by an organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1 b i defines educational_organization as one whose primary function is the presentation of formal instruction and which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 defines educational as the instruction or training of the individual for the purpose of improving or developing his capabilities and the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 example states that an organization such as a primary or secondary school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on is an educational_organization sec_1_513-1 provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services also producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_1_513-1 provides that specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 provides that a trade_or_business is related in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt_purpose and the relationship to be substantial the performance of the trade_or_business must contribute importantly to the accomplishment of the organization’s exempt_purpose sec_1_513-1 provides that in determining whether an activity contributes importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which the organization purports to serve revrul_73_434 1973_2_cb_71 describes an organization whose only activity was the conducting of courses designed to teach young people how to survive in a natural environment the courses are conducted on an island and most of the classes are conducted out-of-doors rather than in classrooms a regularly enrolled student body attends the courses the organization conduct sec_12 courses a year and each class term lasts for a period of days the organization has a faculty of full-time instructors who present a course of instruction in survival skills through lectures demonstrations and various practical exercises instruction is given in such subjects as water survival seamanship first aid fire fighting climbing and rescue operations the organization's income is from contributions and tuition payments and its expenditures are for the operation of the school the ruling concludes that this organization is an educational_organization described in sec_170 analysis ruling sec_1 and in order to be operated for an exempt_purpose you must not have as part of your operations a substantial non-exempt purpose sec_1_501_c_3_-1 your primary purpose is educational education is an exempt_purpose and is defined in the internal_revenue_code as the instruction or training of individuals for the purpose of improving or developing an individual’s capabilities sec_1_501_c_3_-1 additionally the examples in the regulations provide that an educational_organization is an organization similar to a primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on sec_1_501_c_3_-1 example your new program program2 anticipates continuing your mission for global learning in order to create knowledge-based leaders the program will consist of traditional in- person classes where one of your instructors will teach a curriculum determined by you in order to advance the student’s leadership and management skills program2 furthers your educational purpose program2 does not alter your similarity to the organization described in sec_1_501_c_3_-1 example in that you will continue to be an organization described in sec_170 sec_170 requires that an organization be one where its primary function is the presentation of formal instruction and which normaily maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sec_1 b i in addition to your other educational programs program2 will provide formal courses taking place within a classroom with all participants present in a building rented by you you are in charge of the curriculum instructors and grading for the portion of program2 that will occur at your facilities additionally the instructors for your courses are your employees also admission to the program will be open to the general_public and students will enroll for the entire program requiring attendance at each session the fact that the students only participate in your section of the program for six weeks and complete the entire program over four countries does not remove you from being described in sec_170 revrul_73_434 supra with the addition of program2 you will continue to be described within sec_170 ruling sec_512 provides that unrelated taxable_income is the gross_income from an unrelated_trade_or_business as defined in sec_513 sec_513 provides that an unrelated_trade_or_business is any trade_or_business that is actively carried on and is not substantially related to the exempt_purpose of the organization the regulations under sec_513 provide that a trade_or_business is an activity that is carried on for the production_of_income and which otherwise possesses the characteristics required to be a trade_or_business under sec_162 sec_1_513-1 a trade_or_business does not lose its character as such even if id a trade_or_business will be considered to be regularly carried on if it manifests a frequency and continuity and is pursued in a manner similar to comparable commercial activities of non- exempt_organizations sec_1_513-1 finally a trade_or_business will be considered to be substantially related only where the conduct of the business activities has a causal relationship it is an aggregate of some larger activity to the achievement of exempt_purpose and for the relationship to be substantial the performance of the trade_or_business must contribute importantly to the accomplishment of the organization’s exempt_purpose sec_1_513-1 program2 will be conducted as a portion of a larger program conducted by foundation in return for the portion of the program under your control you will be compensated by foundation per each student that is enrolled in the program even if we consider your program to be a regularly carried-on trade_or_business within the meaning of sec_513 you are not conducting an unrelated_trade_or_business since program2 is substantially related to your educational purpose your mission is to provide a global perspective within creating knowledge-based leadership program2 will further this exempt_purpose by providing a traditional educational program with a curriculum designed by you and taught by your instructors since program2 furthers your exempt_purpose the money received in the performance of program2 is not unrelated_business_taxable_income sec_1_513-1 and ruling following the operational modifications outlined above you will continue to be exempt from taxation under sec_501 following the operational modifications outlined above you will continue to qualify as an educational_organization under sec_170 and therefore a public charity under sec_509 following the operational modifications outlined above amounts received by you from foundation in connection with program2 will not constitute unrelated_business_taxable_income under sec_511 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described specifically this ruling does not address any private benefit concerns that may be present with your operations because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
